9/15/2020 Case 3:20-cv-00717-MHL DOCUD Bbnkndtcy CLG QGiter BRrichSBRad Of 31 PagelD# 4

TRANSOUT

U.S. Bankruptcy Court
Northern District of Texas (Dallas)
Adversary Proceeding #: 18-03069-hdh

Assigned to: Harlin DeWayne Hale
Lead BK Case: 17-33964

Lead BK Title: Think Finance, LLC
Lead BK Chapter: 11

Demana:

Nature[s] of Suit: 91 Declaratory judgment

Date Filed: 05/07/18
Date of Intradistrict Transfer: 05/07/18

01 Determination of removed claim or cause

Plaintiff

Darlene Gibbs

hitps://ecf.txnb.circ5.dcen/cgi-bin/DktRpt.pI?143883558329034-_1_0-1

represented by Thad Bartholow

Kellett & Bartholow PLLC

11300 N Central Expressway, Ste 301
Dallas, TX 75243

214-696-9000

Fax : 214-696-9001

Email: thad@kblawtx.com

Theodore Ohmstede Bartholow, III
Kellett & Bartholow PLLC

11300 N. Central Expressway, Suite 301
Dallas, TX 75243

(214) 696-9000

Fax : (214) 696-9001

Email: thad@kblawtx.com

Leonard Bennett

Consumer Litigation Associates, P.C.
763 J. Clyde Morris Blvd., Suite 1A
Newport News, VA 23601
757-930-3660

Fax : 757-930-3662

Email: lenbennett@clalegal.com

Andrew Guzzo

Kelly & Crandall, PLC

3925 Chain Bridge Road

Fairfax, VA 22030

703-424-7576

Email: aguzzo@kellyandcrandall.com

Elizabeth Hanes
Consumer Litigation Associates, P.C.
763 J. Clyde Morris Blvd., Suite 1A

1/31
91572020 Case 3:20-cv-00717-MHL Docuniepbrkaptcy ed. QIALR/BOichePas.e Of 31 PagelD# 5

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1

Newport News, VA 23601
757-930-3660

Fax : 757-930-3662

Email: elizabeth@clalegal.com

Karen L Kellett

Kellett & Bartholow PLLC

11300 Central Expressway, Ste 301
Dallas, TX 75243

214-696-9000

Fax : 214-696-9001

Email: kkellett@kblawtx.com

 

Kristi Cahoon Kelly

Kelly & Crandall, PLC

3925 Chain Bridge Road, Suite 202
Fairfax, VA 22030

(703) 424-7570

Fax : (703) 591-1579

Email: kkelly@kellyandcrandall.com
LEAD ATTORNEY

Craig Carley Marchiando
Consumer Litigation Associates
763 J Clyde Morris Boulvevard
Suite 1A

Newport News, VA 23601
757-930-3660

Fax : 757-930-3662

Email: craig@clalegal.com

Casey S. Nash

Kelly & Crandall, PLC

3925 Chain Bridge Road Ste 202
Fairfax, VA 22030

703-424-7570

Fax : 703-591-0167

Email: casey@kellyandcrandall.com

James Wilson Speer
Virginia Poverty Law Center
919 E Main Street, Ste. 610
Newport News, VA 23219
804-782-9430

Fax : 804-649-0974

Email: jay@yplc.org

Caitlyn Nicole Wells

Kellett & Bartholow PLLC

11300 N. Central Expwy., Ste. 301
Dallas, TX 75243

(214) 696-9000

Fax : (214) 696-9001

2/31
91572020 Case 3:20-cv-00717-MHL Docume Biarkndtcyfcibedl. ASH Boric ABRs Of 31 PagelD# 6
Email: caitlyn@kblawtx.com

Plaintiff
Stephanie Edwards represented by Thad Bartholow
(See above for address)

Theodore Ohmstede Bartholow, II
(See above for address)

Leonard Bennett
(See above for address)

Andrew Guzzo
(See above for address)

Elizabeth Hanes
(See above for address)

Karen L Kellett
(See above for address)

Kristi Cahoon Kelly
(See above for address)
LEAD ATTORNEY

Craig Carley Marchiando
(See above for address)

Casey S. Nash
(See above for address)

James Wilson Speer

Virginia Poverty Law Center
919 E Main Street, Ste. 610

Newport News, VA 23601
804-782-9430
Fax : 804-649-0974

Email: jay@yplc.org
LEAD ATTORNEY

Caitlyn Nicole Wells
(See above for address)

Plaintiff

Lula Williams represented by Thad Bartholow
(See above for address)

Theodore Ohmstede Bartholow, III
(See above for address)

https://ecf.tinb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 3/34
9152020 Case 3:20-cv-00717-MHL DOCUTE Bhrknitey Chae NAHeH BOrichoAAS4 of 31 PagelD# 7

Plaintiff

ee ee

Patrick Inscho

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?143883558329034-1_1_0-1

Leonard Bennett
(See above for address)
LEAD ATTORNEY

Andrew Guzzo
(See above for address)

Elizabeth Hanes
(See above for address)

Karen L Kellett
(See above for address)

Kristi Cahoon Kelly
(See above for address)
LEAD ATTORNEY

Craig Carley Marchiando
(See above for address)

Casey S. Nash
(See above for address)

James Wilson Speer
(See above for address)

Caitlyn Nicole Wells
(See above for address)

represented by Thad Bartholow

(See above for address)

Theodore Ohmstede Bartholow, III
(See above for address)

Leonard Bennett
(See above for address)

Andrew Guzzo
(See above for address)

Elizabeth Hanes
(See above for address)

Karen L Kellett
(See above for address)

Kristi Cahoon Kelly

(See above for address)
LEAD ATTORNEY

4/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUDRBbnknptcyOHGEL NAA BOrichtARae Of 31 PagelD# 8

Plaintiff

Lawrence Mwethuku

V.

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl? 143883558329034-L_1_0-1

Craig Carley Marchiando
(See above for address)

Casey S. Nash
(See above for address)

James Wilson Speer
(See above for address)
LEAD ATTORNEY

Caitlyn Nicole Wells
(See above for address)

represented by Thad Bartholow

(See above for address)

Theodore Ohmstede Bartholow, III
(See above for address)

Leonard Bennett
(See above for address)
LEAD ATTORNEY

Andrew Guzzo
(See above for address)

Elizabeth Hanes
(See above for address)

Karen L Kellett
(See above for address)

Kristi Cahoon Kelly
(See above for address)
LEAD ATTORNEY

Craig Carley Marchiando
(See above for address)

Casey S. Nash
(See above for address)

James Wilson Speer
(See above for address)

Caitlyn Nicole Wells
(See above for address)

5/31
9152020 Case 3:20-cv-00717-MHL Documé@ Bbnkrftey cbeR RAH BQrichhPARAG Of 31 PagelD# 9

Defendant

Kenneth Rees

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pI?143883558329034-L_1_0-1

represented by H Joseph Acosta

Dorsey & Whitney LLP

300 Crescent Court

Suite 400

Dallas, TX 75201

214-981-9959

Fax : 214-853-5887

Email: acosta,joseph@dorsey.com

 

David Neal Anthony

Troutman Sanders LLP (Richmond)
Troutman Sanders Bldg

1001 Haxall Point

PO Box 1122

Richmond, VA 23218
804-697-5410

Fax : 804-698-5118

Email: david.anthony@troutmansanders.com
LEAD ATTORNEY

Jonathan Boughrum

Montgomery McCracken Walker & Rhoads LLP
Avenue of the Arts

123 S Broad Street

Philadelphia, PA 19109

215-772-1500

Fax : 215-772-7620

Email: jboughrum@mmwr.com

John Mark Chevallier

McGuire, Craddock & Strother, P.C.
500 N. Akard, Suite 2200

Dallas, TX 75201

(214) 954-6800

Fax : (214) 954-6868

Email: mchevallier@mcslaw.com

Richard W. Engel, Jr.

Armstrong Teasdale

7700 Forsyth Blvd. Suite 1800

St. Louis, MO 6315

314-621-5070

Email: reangel@armstrongteasdale.com

David F Herman

Montgomery McCracken Walker & Rhoads LLP
123 S. Broad St

Philadelphia, PA 19109

215-772-7614

Fax : 215-772-7620

Email: dherman@mmwr.com

 

6/31
9/15/2020 Case 3:20-cv-00717-MHL Docune@ntahrdptcd dam GathaiahridrPaGexd Of 31 PagelD# 10

Defendant

Think Finance, Inc.
TERMINATED: 01/21/2020

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl? 143883558329034-L_1_0-1

Richard L. Scheff

Montgomery, McCracken, Walker & Rhoad, L
Avenue of the Arts

123 South Broad St

Philadelphia, PA 19109

215-772-1500

Fax : 215-772-7620

Email: rscheff@mmwr.com

 

Timothy James St. George

Troutman Sanders LLP (Richmond)
Troutman Sanders Bldg

1001 Haxall Point

PO Box 1122

Richmond, VA 23218

804-697-1254

Email: tim.stgeorge@troutmansanders.com

 

represented by David Neal Anthony

(See above for address)
TERMINATED: 01/21/2020
LEAD ATTORNEY

Matthew Owen Gatewood

Eversheds Sutherland (US) LLP (DC)

700 Sixth St., NW

Suite 700

Washington, DC 20001

202-383-0001

Fax : 202-637-3593

Email: mattgatewood@eversheds-sutherland.com
TERMINATED: 01/21/2020

 

Gregory Getty Hesse

Hunton Andrews Kurth LLP
1445 Ross Avenue

Suite 3700

Dallas, TX 75202-2799
214-468-3300

Fax : 214-468-3599

Email: ghesse@HuntonAK.com
TERMINATED: 01/21/2020

Kymberly Kochis

Eversheds Sutherland (US) LLP (NY)
The Grace Building, 40th Floor

1114 Avenue of the Americas

New York, NY 10036-7703
212-389-5000

Fax : 212-389-5099

7/31
9/15/2020 Case 3:20-cv-00717-MHL DOoCUMSitahkdptc dan GQthahamridePaged of 31 PagelD# 11

Defendant

Think Finance SPV LLC
TERMINATED: 01/21/2020

 

Defendant

TC Decison Sciences LLC
TERMINATED: 01/21/2020

https://ecf.txnb.cire5.den/egi-bin/DktRpt.p!l?143883558329034-L_1_0-1

Email: kymberlykochis@eversheds-sutherland.com
TERMINATED: 01/21/2020

 

 

Timothy James St. George
(See above for address)
TERMINATED: 01/21/2020

Lewis Steven Wiener

Eversheds Sutherland (US) LLP (DC)

700 Sixth Street, NW

Suite 700

Washington, DC 20001

(202) 383-0100

Fax : (202) 637-3593

Email: lewiswiener@eversheds-sutherland.com
TERMINATED: 01/21/2020

 

represented by David Neal Anthony

(See above for address)
TERMINATED: 01/21/2020
LEAD ATTORNEY

Matthew Owen Gatewood
(See above for address)
TERMINATED: 01/21/2020

Gregory Getty Hesse
(See above for address)
TERMINATED: 01/21/2020

Kymberly Kochis
(See above for address)
TERMINATED: 01/21/2020

Timothy James St. George
(See above for address)
TERMINATED: 01/21/2020

Lewis Steven Wiener
(See above for address)
TERMINATED: 01/21/2020

represented by David Neal Anthony

(See above for address)
TERMINATED: 01/21/2020
LEAD ATTORNEY

Matthew Owen Gatewood
8/31
95/2020 Case 3:20-Cv-00717-MHL DOocum@niahredpic dam GRA RridrPaGeg of 31 PagelD# 12

Defendant
TC Loan Service LLC
TERMINATED: 01/21/2020

Defendant

Tailwind Marketing, LLC
5080 Spectrum Drive

Suite 700W

Addison, TX 75001

hitps://ecf.txnb.cire5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1

(See above for address)
TERMINATED: 01/21/2020

Gregory Getty Hesse
(See above for address)
TERMINATED: 01/21/2020

Kymberly Kochis
(See above for address)
TERMINATED: 01/21/2020

Timothy James St. George
(See above for address)
TERMINATED: 01/21/2020

Lewis Steven Wiener
(See above for address)
TERMINATED: 01/21/2020

represented by David Neal Anthony

(See above for address)
TERMINATED: 01/21/2020
LEAD ATTORNEY

Matthew Owen Gatewood
(See above for address)
TERMINATED: 01/21/2020

Gregory Getty Hesse
(See above for address)
TERMINATED. 01/21/2020

Kymberly Kochis
(See above for address)
TERMINATED: 01/21/2020

Timothy James St. George
(See above for address)
TERMINATED: 01/21/2020

Lewis Steven Wiener
(See above for address)
TERMINATED: 01/21/2020

represented by David Neal Anthony

(See above for address)
TERMINATED: 01/21/2020
LEAD ATTORNEY

9/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUMES)tpdmidupbyiledORédnate Bisrt@hf.aO Of 31 PagelD# 13

Tax ID / EIN: XX-XXXXXXX
TERMINATED: 01/21/2020

Defendant

GPL Servicing
TERMINATED: 01/21/2020

 

https://ecf.txnd.circ5.dcn/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1

Matthew Owen Gatewood
(See above for address)
TERMINATED: 01/21/2020

Gregory Getty Hesse
(See above for address)
TERMINATED: 01/21/2020

Kymberly Kochis
(See above for address)
TERMINATED: 01/21/2020

Timothy James St. George
(See above for address)
TERMINATED. 01/21/2020

Lewis Steven Wiener
(See above for address)
TERMINATED; 01/21/2020

represented by Dawn’ Marie Canty

Katten Muchin Rosenman LLP (IL-NA)
525 W Monreo St., Ste. 1600

Chicago, IL 60661-3693

312-902-5253

Fax : 312-577-8607

Email: dawn.canty@kattanlaw.com
TERMINATED: 01/21/2020

Bryan Alan Fratkin
McGuireWoods LLP (Richmond)
Gateway Plaza

800 East Canal Street

Richmond, VA 23219

804-775-4352

804-698-2100

Email: bfratkin@mcguirewoods.com
TERMINATED: 01/21/2020

LEAD ATTORNEY

 

J Matthews Haws

Kattan Muchin Rosenman LLP (IL-NA)
525 W Monroe St., Ste. 1600

Chicago, IL 60661-3693

312-902-5319

Fax : 312-902-1061

Email: matthew.haws@kattanlaw.com
TERMINATED: 01/21/2020

Aaron Harvey Marks

10/31
gsi2020 Case 3:20-cv-00717-MHL DOcUumpnb A duptdy St Onsale Gist aherxde Of 31 PagelD# 14

Kirkland & Ellis LLP (NY-NA)
601 Lexington Ave

New York, NY 10022
212-446-4856

Fax : 212-446-4900

Email: aaron.marks@kirkland.com
TERMINATED: 01/21/2020
LEAD ATTORNEY

Ashley Partin Peterson
McGuireWoods LLP (Richmond)
Gateway Plaza

800 East Canal Street

Richmond, VA 23219

804-775-1190

Fax : 804-698-2091

Email: apeterson@mcguirewoods.com
TERMINATED. 01/21/2020

LEAD ATTORNEY

Daniel Peter Shapiro

Katten Muchin Rosenman LLP (IL-NA)
525 W Monroe St., Ste. 1600

Chicago, IL 60661-3693

312-902-5622

Fax : 312-902-1061

Email: daniel-shapiro@kattenlaw.com
TERMINATED: 01/21/2020

Patrick Malley Smith

Katten Muchin Rosenman LLP (IL-NA)
525 W. Monroe St., Ste. 1600

Chicago, IL 60661-3693

312-902-5393

Fax : 312-902-1061

Email: patrick.smith@kattenlaw.com
TERMINATED. 01/21/2020

Ross Lee Weiner

Kirkland & Ellis LLP (NY-NA)
601 Lexington Ave

New York, NY 10022
212-446-4976

Fax : 212-446-6460

Email: ross.weiner@kirkland.com
TERMINATED: 01/21/2020

 

Filing Date

Docket Text

 

05/07/2018

 

https://ecf.txnb.circ5.dcen/cgi-bin/DktRpt.pl? 143883558329034-L_1_0-1

1 Adversary case 18-03069. ORDER Referring Civil Case 3:18-cv-00714-n from

Northern District of Texas, U.S. District Court, Dallas Division and COMPLAINT WITH
JURY DEMAND filed by by Darlene Gibbs , Stephanie Edwards , Lula Williams , Patrick
Inscho , Lawrence Mwethuku against Kenneth Rees , Think Finance, Inc. , Think Finance

 

 

11/31
atsiz020 CaSe 3:20-cv-00717-MHL Documpntdagapeth ORB RAIRAE of 31 PagelD# 15

SPV LLC , TC Decison Sciences LLC , TC Loan Service LLC , Tail Wind Marketing, LLC ;
GPL Servicing . Fee Amount $350 (Attachments: # 1 Complaint # 2 Civil Cover Sheet # 3
Exhibit March 11, 2011 Term Sheet # 4 Exhibit Plain Green Loan Agreement # 5 Exhibit
Great Plain Loan Agreement # 6 DISTRICT COURT DOCKET SHEET). Nature(s) of suit:
91-Declaratory judgment and 01-Determination of removed claim of cause. (Mathews, M.)
MODIFIED text to correct nature of suit on 5/11/2018 (Banks, Courtney).

 

05/08/2018

2 Summons Issued as to GPL Servicing, Kenneth Rees, TC Decision Sciences, LLC,
Tailwind Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc.. NOTICE TO
ATTORNEY: Remove Header and print out two electronically issued summons and one copy
of the attachments for each defendant to be served with the complaint. [ORIGINALLY
FILED IN VIRGINA EASTERN ON 5/19/2017] (Mathews, M.)

 

05/08/2018

@ 3 Summons Issued as to TC Loan Service, LLC. NOTICE TO ATTORNEY: Removed
header and print out two electronically issued summons and one copy of the attachments for
each defendant to be served with the complaint. [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 05/19/2017]. (Mathews, M.)

 

05/08/2018

(9 4 Summons Returned Executed SEE: Waivers of Service 6 Executed by GPL Servicing;
Kenneth Rees; TC Decision Sciences, LLC; TC Loan Service, LLC; Tail Wind Marketing,
LLC; Think Finance SPV, LLC; Think Finance, Inc., (tjoh, ) Modified on 6/20/2017 to
correct text. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 06/06/2017] (Mathews,
M.)

 

05/08/2018

@ 5 WAIVER OF SERVICE Returned Executed by Kenneth Rees. Kenneth Rees waiver
sent on 5/31/2017, answer due 7/31/2017. [ORIGINALLY FILED IN VIRGINIA EASTERN
ON 06/08/2017] (Mathews, M.)

 

05/08/2018

[ORIGINALLY FILED IN VIRGINIA EASTERN ON 06/19/2017] (Mathews, M.)

@ 6 WAIVER OF SERVICE Returned Executed by Lula Williams, Stephanie Edwards,
Patrick Inscho, Darlene Gibbs, Lawrence Mwethuku. GPL Servicing waiver sent on
6/5/2017, answer due 8/4/2017; TC Decision Sciences, LLC waiver sent on 5/31/2017,
answer due 7/31/2017; TC Loan Service, LLC waiver sent on 5/31/2017, answer due
7/31/2017; Tail Wind Marketing, LLC waiver sent on 5/31/2017, answer due 7/31/2017;
Think Finance SPV, LLC waiver sent on 5/31/2017, answer due 7/31/2017; Think Finance,
Inc. waiver sent on 5/31/2017, answer due 7/31/2017. (Attachments: # 1 letters)

 

05/08/2018

7 MOTION for Extension of Time to File Answer by TC Decision Sciences, LLC, TC
Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance,
Inc.. (Attachments: # 1 Exhibit 1 (Proposed Agreed Order))(Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 07/31/2017] (Mathews, M.)

 

05/08/2018

@ 8 Financial Interest Disclosure Statement (Local Rule 7.1) by TC Decision Sciences, LLC,
TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think
Finance, Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
07/31/2017] (Mathews, M.)

 

05/08/2018

@ 9 MOTION for Extension of Time to File Answer by Kenneth Rees. (Attachments: # 1
Exhibit 1 (Proposed Agreed Order))(Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 07/31/2017] (Mathews, M.)

 

05/08/2018

 

 

 

@ 10 So Ordered. Agreed Order re 9 MOTION for Extension of Time to File Answer filed

https://ecf.txnb.circ5.den/cgi-bin/DktRpt. pl? 143883558329034-L_1_0-1 12/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUMES BdmndupthylLaGhORddrahe Bistr@OR.ds Of 31 PagelD# 16

by Kenneth Rees. Signed by District Judge M. Hannah Lauck on 08/01/2017 [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/01/2017] (Mathews, M.)

 

05/08/2018

@ 11 So Ordered. Agreed Order re 7 MOTION for Extension of Time to File Answer filed
by Think Finance, Inc., TC Decision Sciences, LLC, Tail Wind Marketing, LLC, TC Loan
Service, LLC, Think Finance SPV, LLC. Signed by District Judge M. Hannah Lauck on
08/01/2017. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/01/2017] (Mathews,
M.)

 

05/08/2018

| [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/04/2017] (Mathews, M.)

12 Consent MOTION for Extension of Time to File Answer as to 1 Complaint, by GPL
Servicing. (Fratkin, Bryan) (Additional attachment(s) added on 8/7/2017: # 1 Exhibit 1)
(Main Document 12 replaced to separate attachment and correct docket entry on 8/7/2017)

Additional attachment(s) added on 5/8/2018 (Mathews, M.).

 

05/08/2018

@ 13 Corporate Disclosure Statement by GPL Servicing. (Fratkin, Bryan) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/04/2017] (Mathews, M.)

 

05/08/2018

@ 14 SO ORDERED re: 12 Motion for Extension of Time to Answer; GPL Servicing answer
due 8/11/2017. Signed by District Judge M. Hannah Lauck on 08/07/2017 [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 15 NOTICE of Appearance by Ashley Partin Peterson on behalf of GPL Servicing
(Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017]
(Mathews, M.)

 

05/08/2018

9 16 MOTION to Compel Arbitration by TC Decision Sciences, LLC, TC Loan Service,
LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc.. (Anthony,
David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 17 Memorandum in Support re 16 MOTION to Compel Arbitration filed by TC Decision
Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV,
LLC, Think Finance, Inc.. (Attachments: # 1 Declaration of Stephen Smith, # 2 Exhibit 1, #3
Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5)(Anthony, David) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 18 MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to
Join Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs'
Claims are Barred by the Doctrine of Tribal Exhaustion by TC Decision Sciences, LLC, TC
Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance,
Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017]
(Mathews, M.)

 

05/08/2018

(9 19 Memorandum in Support re 18 MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules
12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively Motion to Dismiss
or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal Exhaustion filed by
TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think
Finance SPV, LLC, Think Finance, Inc.. (Attachments: # 1 Declaration of David N. Anthony,
# 2 Exhibit 1, #3 Exhibit 2, #4 Exhibit 3)(Anthony, David) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

 

05/08/2018

 

 

@ 20 MOTION to Dismiss for Failure to State a Claim , MOTION to Dismiss for Lack of

https://ecf. tint. circ5.den/cgi-bin/DktRpt.pl? 143883558329034-L_1_0-1 13/31
9/15/2020 Case 3:20-cv-00717-MHL DOocUMpn batuptey Heth OR strRABR dE Of 31 PagelD# 17

Jurisdiction by TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing,
LLC, Think Finance SPV, LLC, Think Finance, Inc.. (Anthony, David) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 21 Memorandum in Support re 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by TC Decision Sciences, LLC, TC Loan
Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc..
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017]
(Mathews, M.)

 

05/08/2018

22 MOTION to Dismiss for Failure to State a Claim , MOTION to Dismiss for Lack of
Jurisdiction by Kenneth Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

(3 23 Memorandum in Support re 22 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by Kenneth Rees. (Attachments: # 1
Affidavit of Kenneth E. Rees)(Anthony, David)[ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 24 MOTION to Transfer Case or in the Alternative, Stay Proceedings Pursuant to the
First-to-File Rule by Kenneth Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 25 Memorandum in Support re 24 MOTION to Transfer Case or in the Alternative, Stay
Proceedings Pursuant to the First-to-File Rule filed by Kenneth Rees. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

26 MOTION to Compel Arbitration by Kenneth Rees. (Anthony, David)[ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 27 Memorandum in Support re 26 MOTION to Compel Arbitration filed by Kenneth
Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017]
(Mathews, M.)

 

05/08/2018

(9 28 MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to
Join Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs'
Claims are Barred by the Doctrine of Tribal Exhaustion by Kenneth Rees. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

(9 29 DOCKETED IN ERROR. SEE DOCUMENT 32 .Memorandum in Support re 28
MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b6)(7) and 19 for Failure to Join
Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs' Claims
are Barred by the Doctrine of Tribal Exhaustion filed by Kenneth Rees. (Anthony, David)
Modified on 8/8/2017 to correct text. [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/07/2017] (Mathews, M.)

 

05/08/2018

9 30 MOTION to Transfer Case or in the Alternative, Stay Proceedings Pursuant to the
First-to-File Rule by TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind
Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc.. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017] (Mathews, M.)

 

 

05/08/2018

 

 

31 Memorandum in Support re 30 MOTION to Transfer Case or in the Alternative, Stay

https://ecf.tcnb.circ5.dcn/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 14/31
9152020 Case 3:20-cv-00717-MHL DOCUMES bdkéuptdy Heh ORdnaAeolstiREGR.de Of 31 PagelD# 18

Proceedings Pursuant to the First-to-File Rule filed by TC Decision Sciences, LLC, TC Loan
Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc..
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/07/2017]
(Mathews, M.)

 

05/08/2018

(9 32 Memorandum in Support re 28 MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules
12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively Motion to Dismiss
or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal Exhaustion
(Corrected) filed by Kenneth Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/07/2017] (Mathews, M.)

 

05/08/2018

@ 33 NOTICE of Appearance by Matthew Owen Gatewood on behalf of TC Decision
Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV,
LLC, Think Finance, Inc. (Gatewood, Matthew)[ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/08/2017] (Mathews, M.)

 

05/08/2018

‘9 34 Motion to appear Pro Hac Vice by Patrick Malley Smith and Certification of Local
Counsel Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5654992. by GPL
Servicing. (Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/08/2017] (Mathews, M.)

 

 

05/08/2018

¥ 35 Motion to appear Pro Hac Vice by Daniel Peter Shapiro and Certification of Local
Counsel Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5654994. by GPL
Servicing. (Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/08/2017] (Mathews, M.)

 

05/08/2018

(9 36 Motion to appear Pro Hac Vice by Dawn Marie Canty and Certification of Local
Counsel Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5654996. by GPL
Servicing. (Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/08/2017] (Mathews, M.)

 

05/08/2018

@ 37 Motion to appear Pro Hac Vice by J Matthew Haws and Certification of Local Counsel
Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5654997. by GPL Servicing.
(Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/08/2017]
(Mathews, M.)

 

05/08/2018

(9 38 Motion to appear Pro Hac Vice by Jonathan Peter Boughrum and Certification of Local
Counsel David N. Anthony Filing fee $ 75, receipt number 0422-5656245. by Kenneth Rees.
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/09/2017]
(Mathews, M.)

 

05/08/2018

9 39 Motion to appear Pro Hac Vice by Richard Lawrence Scheff and Certification of Local
Counsel David N. Anthony Filing fee $ 75, receipt number 0422-5656304. by Kenneth Rees.
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/09/2017]
(Mathews, M.)

 

05/08/2018

@ 40 Motion to appear Pro Hac Vice by David Foster Herman and Certification of Local
Counsel David N. Anthony Filing fee $ 75, receipt number 0422-5656316. by Kenneth Rees.
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/09/2017]
(Mathews, M.)

 

 

05/08/2018

 

 

@ 41 Motion to appear Pro Hac Vice by Lewis Steven Wiener and Certification of Local

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 15/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUMPH bdndupthyHeGhORE rele Bis SLRd Of 31 PagelD# 19

Counsel David N. Anthony Filing fee $ 75, receipt number 0422-5656333. by TC Decision
Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV,
LLC, Think Finance, Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/09/2017] (Mathews, M.)

 

05/08/2018

@ 42 Motion to appear Pro Hac Vice by Kymberly Kochis and Certification of Local
Counsel David N. Anthony Filing fee $ 75, receipt number 0422-5658285. by TC Decision
Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV,
LLC, Think Finance, Inc. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/10/2017] (Mathews, M.)

 

05/08/2018

@ 43 ORDER granting 34 Motion for Pro hac vice Appointed Patrick Malley Smith for GPL
Servicing. Signed by District Judge M. Hannah Lauck on 08/11/2017. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/11/2017] (Mathews, M.)

 

05/08/2018

@ 44 ORDER granting 35 Motion for Pro hac vice Appointed Daniel Peter Shapiro for GPL
Servicing. Signed by District Judge M. Hannah Lauck on 08/11/2017.[ORIGINALLY FILED
IN VIRGINIA EASTERN ON 08/11/2017] (Mathews, M.)

 

05/08/2018

@ 45 ORDER granting 37 Motion for Pro hac vice Appointed J Matthew Haws for GPL
Servicing. Signed by District Judge M. Hannah Lauck on 08/11/2017 [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 08/11/2017] (Mathews, M.)

 

05/08/2018

@ 46 ORDER granting 36 Motion for Pro hac vice Appointed Dawn Marie Canty for GPL
Servicing. Signed by District Judge M. Hannah Lauck on 08/11/2017. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/11/2017] (Mathews, M.)

 

05/08/2018

@ 47 MOTION to Dismiss for Lack of Jurisdiction or, Alternatively, to Dismiss for Failure
to State a Claim, or, Alternatively, to Stay Proceedings and Compel Arbitration by GPL
Servicing. (Fratkin, Bryan) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/11/2017] (Mathews, M.)

 

05/08/2018

@ 48 Memorandum in Support re 47 MOTION to Dismiss for Lack of Jurisdiction Or,
Alternatively, to Dismiss for Failure to State a Claim, or, Alternatively, to Stay Proceedings
and Compel Arbitration filed by GPL Servicing. (Attachments: # 1 Exhibit A)(Fratkin,
Bryan) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/11/2017] (Mathews, M.)

 

05/08/2018

9 49 ORDER granting 41 Motion for Pro hac vice Appointed Lewis Steven Wiener for TC
Decision Sciences, LLC,Lewis Steven Wiener for TC Loan Service, LLC,Lewis Steven
Wiener for Tail Wind Marketing, LLC,Lewis Steven Wiener for Think Finance SPV,
LLC,Lewis Steven Wiener for Think Finance, Inc. Signed by District Judge M. Hannah
Lauck on 08/14/2017 [ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/ 14/2017]
(Mathews, M.)

 

05/08/2018

@ 50 ORDER granting 38 Motion for Pro hac vice Appointed Jonathan Peter Boughrum for
Kenneth Rees. Signed by District Judge M. Hannah Lauck on 08/14/2017.[.ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/14/2017] (Mathews, M.)

 

05/08/2018

 

 

@ 51 ORDER granting 40 Motion for Pro hac vice Appointed David Foster Herman for
Kenneth Rees. Signed by District Judge M. Hannah Lauck on 08/14/2017. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/14/2017] (Mathews, M.)

 

 

https://ecf.tknb.circ5.den/egi-bin/DktRpt.pl? 143883558329034-L_1_ 0-1 16/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUMPE bdmeupttylleGORédnete BistetGOR.d¢ Of 31 PagelD# 20

05/08/2018

9 52 ORDER granting 39 Motion for Pro hac vice Appointed Richard Lawrence Scheff for
Kenneth Rees. Signed by District Judge M. Hannah Lauck on 08/14/2017. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/14/2017] (Mathews, M.)

 

05/08/2018

@ 53 ORDER granting 42 Motion for Pro hac vice Appointed Kymberly Kochis for TC
Decision Sciences, LLC,Kymberly Kochis for TC Loan Service, LLC,Kymberly Kochis for
Tail Wind Marketing, LLC,Kymberly Kochis for Think Finance SPV, LLC,Kymberly Kochis
for Think Finance, Inc. Signed by District Judge M. Hannah Lauck on 08/15/2017.
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/16/2017] (Mathews, M.)

 

05/08/2018

@ 54 Consent MOTION for Extension of Time to File Response/Reply as to 16 MOTION to
Compel Arbitration, 30 MOTION to Transfer Case or in the Alternative, Stay Proceedings
Pursuant to the First-to-File Rule, 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction , 18 MOTION to Dismiss Pursuant to Fed. R.
Civ. P. Rules 12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively
Motion to Dismiss or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal
Exhaustion by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku.
(Attachments: # 1 Proposed Order)(Bennett, Leonard) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/18/2017] (Mathews, M.)

 

05/08/2018

@ 55 Consent MOTION for Extension of Time to File Response/Reply as to 24 MOTION to
Transfer Case or in the Alternative, Stay Proceedings Pursuant to the First-to-File Rule, 28
MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to Join
Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs' Claims
are Barred by the Doctrine of Tribal Exhaustion, 26 MOTION to Compel Arbitration, 22
MOTION to Dismiss for Failure to State a Claim MOTION to Dismiss for Lack of
Jurisdiction by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku,
Lula Williams. (Attachments: # 1 Proposed Order)(Bennett, Leonard) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 08/18/2017] (Mathews, M.)

 

05/08/2018

@ 56 Consent MOTION for Extension of Time to File Response/Reply as to 47 MOTION to
Dismiss for Lack of Jurisdiction or, Alternatively, to Dismiss for Failure to State a Claim, or,
Alternatively, to Stay Proceedings and Compel Arbitration by Stephanie Edwards, Darlene
Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Attachments: # 1 Proposed
Order)(Bennett, Leonard) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
08/18/2017] (Mathews, M.)

 

05/08/2018

(9 57 ORDER. The Court GRANTS the First Consent Motion 54 , the Second Consent
Motion 55 , and the Third Consent Motion 56 . Plaintiffs SHALL file their responses as
follows: Plaintiffs SHALL file their response to the Think Finance Motions (ECF Nos. 16,
18, 20, 30) by close of business September 11, 2017; Plaintiffs SHALL file their response to
the Rees Motions, (ECF Nos. 22, 24, 26, 28) by close of business September 11, 2017; and
Plaintiffs SHALL file their responses to GPL Motion (ECF No. 47) by close of business
September 15, 2017. Signed by District Judge M. Hannah Lauck on 08/21/2017. (tjoh, )
Modified to correct docket text on 8/21/2017. [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 08/21/2017] (Mathews, M.)

 

05/08/2018

9 58 Joint MOTION for Protective Order by Kenneth Rees, TC Decision Sciences, LLC, TC |
Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance,

Inc.. (Attachments: # 1 Exhibit 1 (Proposed Stipulated Protective Order))(Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 08/25/2017] (Mathews, M.)

 

 

 

 

https://ecf.txnb.circ5.den/egi-bin/DktRpt.pl?143883558329034-L_1_0-1 17/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUMPN ba uptdy LSGHORA Aah Distrdet SO RardE of 31 PagelD# 21

05/08/2018

@ 59 AMENDED Financial Interest Disclosure Statement (Local Rule 7.1) by GPL
Servicing. (Fratkin, Bryan). Modified docket entry on 08/3 1/2017. [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 08/30/2017] (Mathews, M.)

 

05/08/2018

@ 60 STIPULATED PROTECTIVE ORDER. SEE ORDER FOR DETAILS. Signed by
District Judge M. Hannah Lauck on 09/05/2017 [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 09/05/2017] (Mathews, M.)

 

05/08/2018

@ 61 Memorandum in Opposition re 26 MOTION to Compel Arbitration, 16 MOTION to
Compel Arbitration filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence
Mwethuku, Lula Williams. (Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN
ON 09/11/2017] (Mathews, M.)

 

05/08/2018

(3 62 Memorandum in Opposition re 28 MOTION to Dismiss Pursuant to Fed. R. Civ. P.
Rules 12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively Motion to
Dismiss or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal Exhaustion,
18 MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to Join
Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs' Claims
are Barred by the Doctrine of Tribal Exhaustion filed by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi) [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 09/11/2017] (Mathews, M.)

 

05/08/2018

@ 63 Memorandum in Opposition re 24 MOTION to Transfer Case or in the Alternative,
Stay Proceedings Pursuant to the First-to-File Rule, 30 MOTION to Transfer Case or in the
Alternative, Stay Proceedings Pursuant to the First-to-File Rule filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/11/2017] (Mathews, M.)

 

05/08/2018

64 Memorandum in Opposition re 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Attachments: # 1 Exhibit 1 -

November 2016 Hearing Transcript)(Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 09/11/2017] (Mathews, M.)

 

 

05/08/2018

(9 65 Memorandum in Opposition re 22 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi) [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 09/11/2017] (Mathews, M.)

 

05/08/2018

@ 66 Consent MOTION for Extension of Time to File Response/Reply as to 16 MOTION to
Compel Arbitration, 30 MOTION to Transfer Case or in the Alternative, Stay Proceedings
Pursuant to the First-to-File Rule, 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction , 18 MOTION to Dismiss Pursuant to Fed. R.
Civ. P. Rules 12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively
Motion to Dismiss or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal
Exhaustion by TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing,
LLC, Think Finance SPV, LLC, Think Finance, Inc.. (Attachments: # 1 Proposed Agreed
Order)(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/14/2017]
(Mathews, M.)

 

05/08/2018

 

 

@ 67 Consent MOTION for Extension of Time to File Response/Reply as to 24 MOTION to
Transfer Case or in the Alternative, Stay Proceedings Pursuant to the First-to-File Rule, 28

 

https://ecf.txnb.cire5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 18/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUMANbaneuptdy Keg ORMdrehcolstriRGORde Of 31 PagelD# 22

| Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs' Claims

MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to Join

are Barred by the Doctrine of Tribal Exhaustion, 26 MOTION to Compel Arbitration, 22
MOTION to Dismiss for Failure to State a Claim MOTION to Dismiss for Lack of
Jurisdiction by Kenneth Rees. (Attachments: # 1 Proposed Agreed Order)(Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/14/2017] (Mathews, M.)

 

05/08/2018

68 Memorandum in Opposition re 47 MOTION to Dismiss for Lack of Jurisdiction or,
Alternatively, to Dismiss for Failure to State a Claim, or, Alternatively, to Stay Proceedings
and Compel Arbitration filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho,
Lawrence Mwethuku, Lula Williams. (Attachments: # 1 Exhibit 1 - Flow of Funds Overview,
# 2 Exhibit 2 - May 2012 E-mail Correspondence, # 3 Exhibit 3 - Jan. 2011 Powerpoint)
(Kelly, Kristi)[ ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/15/2017] (Mathews,
M.)

 

05/08/2018

69 Consent MOTION for Extension of Time to File Response/Reply as to 47 MOTION to
Dismiss for Lack of Jurisdiction or, Alternatively, to Dismiss for Failure to State a Claim, or,
Alternatively, to Stay Proceedings and Compel Arbitration by GPL Servicing. (Attachments:
# 1 Exhibit 1)(Fratkin, Bryan) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
09/19/2017] (Mathews, M.)

 

05/08/2018

@ 70 ORDER granting 69 Motion for Extension of Time to File Reply. GPL SHALL file its
Reply to Plaintiffs' Response in Opposition to GPL's Motion to Dismiss no later than close of |
business October 5, 2017. It is so ORDERED. Signed by District Judge M. Hannah Lauck on
09/21/2017. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/21/2017] (Mathews,
M.)

 

05/08/2018

(9 71 ORDER granting 67 Motion for Extension of Time to File Response/Reply. Responses
due by 10/2/2017. Signed by District Judge M. Hannah Lauck on 09/25/2017.
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/25/2017] (Mathews, M.)

 

05/08/2018

@ 72 ORDER. The Think Finance Defendants SHALL file all Replies to the responsive
pleadings listed in this Order no later than close of business October 2, 2017. SEE ORDER
FOR DETAILS. Signed by District Judge M. Hannah Lauck on 09/25/2017. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 09/25/2017] (Mathews, M.)

 

05/08/2018

@ 73 NOTICE of Appearance by Casey Shannon Nash on behalf of Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams (Nash, Casey)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/28/2017] (Mathews, M.)

 

05/08/2018

@ 74 Consent MOTION for Extension of Time to File Response/Reply as to 16 MOTION to
Compel Arbitration, 30 MOTION to Transfer Case or in the Alternative, Stay Proceedings
Pursuant to the First-to-File Rule, 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction , 18 MOTION to Dismiss Pursuant to Fed. R.
Civ. P. Rules 12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively
Motion to Dismiss or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal
Exhaustion by TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing,
LLC, Think Finance SPV, LLC, Think Finance, Inc.. (Attachments: # 1 Proposed Order)
(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/29/2017]
(Mathews, M.)

 

05/08/2018

 

 

(3 75 Consent MOTION for Extension of Time to File Response/Reply as to 24 MOTION to

 

https://ecf.txn’.circ5.den/cgi-bin/DktRpt.pl?143883558329034-_1_0-1 49/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUM ES) bdmduptéyieGhORddiahe Bsr RAOR.eQ Of 31 PagelD# 23

Transfer Case or in the Alternative, Stay Proceedings Pursuant to the First-to-File Rule, 28
MOTION to Dismiss Pursuant to Fed. R. Civ. P. Rules 12(b)(7) and 19 for Failure to Join
Indispensable Parties or, Alternatively Motion to Dismiss or Stay Because Plaintiffs' Claims
are Barred by the Doctrine of Tribal Exhaustion, 26 MOTION to Compel Arbitration, 22
MOTION to Dismiss for Failure to State a Claim MOTION to Dismiss for Lack of
Jurisdiction by Kenneth Rees. (Attachments: # 1 Proposed. Order)(Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 09/29/2017] (Mathews, M.)

 

05/08/2018

(9 76 ORDER. The Court GRANTS the Motion for Extension of Time to File Response 74 .
The Think Finance Defendants SHALL file all Replies to the responsive pleadings listed
above no later than close of business October 6, 2017. Signed by District Judge M. Hannah
Lauck on 10/02/2017. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/02/2017]
(Mathews, M.)

 

05/08/2018

(9 77 ORDER. The Court GRANTS the Consent Motion for Extension of Time to File
Response/Reply 75 . Rees SHALL file all Replies to the responsive pleadings listed above no |
later than close of business October 6, 2017. Signed by District Judge M. Hannah Lauck on
10/02/2017 [ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/02/2017] (Mathews,
M.)

 

05/08/2018

@ 78 Consent MOTION for Extension of Time to File Response/Reply as to 47 MOTION to
Dismiss for Lack of Jurisdiction or, Alternatively, to Dismiss for Failure to State a Claim, or,
Alternatively, to Stay Proceedings and Compel Arbitration by GPL Servicing. (Attachments:
# 1 Exhibit 1)(Fratkin, Bryan) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
10/03/2017] (Mathews, M.)

 

05/08/2018

@ 79 AGREED ORDER. It is ORDERED that GPLS's Motion for an Extension of Time is
GRANTED. GPLS shall file its reply memorandum in support of the Motion on or before
October 9, 2017. Signed by District Judge M. Hannah Lauck on 10/04/2017 [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 10/04/2017] (Mathews, M.)

 

05/08/2018

80 Financial Interest Disclosure Statement (Local Rule 7.1) by TC Decision Sciences,
LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think
Finance, Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
10/06/2017] (Mathews, M.)

 

05/08/2018

@ 81 REPLY to Response to Motion re 16 MOTION to Compel Arbitration filed by TC
Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance
SPV, LLC, Think Finance, Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 10/06/2017] (Mathews, M.)

 

05/08/2018

® 82 REPLY to Response to Motion re 18 MOTION to Dismiss Pursuant to Fed. R. Civ. P.
Rules 12(b)(7) and 19 for Failure to Join Indispensable Parties or, Alternatively Motion to
Dismiss or Stay Because Plaintiffs' Claims are Barred by the Doctrine of Tribal Exhaustion
filed by TC Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC,
Think Finance SPV, LLC, Think Finance, Inc.. (Attachments: # 1 Declaration of D. Anthony,
# 2 Exhibit 1 (Part I), # 3 Exhibit 1 (Part II), #4 Exhibit 2)(Anthony, David) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 10/06/2017] (Mathews, M.)

 

05/08/2018

 

 

‘3 83 REPLY to Response to Motion re 20 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by TC Decision Sciences, LLC, TC Loan
Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think Finance, Inc..

 

https://ec f.txr?.circ5.den/egi-bin/DktRpt pI?143883558329034-L_1_0-1 20/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUMS# Bdituptdy Hach ORAdnate DisriREOR ad Of 31 PagelD# 24

(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/06/2017]
(Mathews, M.)

 

05/08/2018

@ 84 REPLY to Response to Motion re 22 MOTION to Dismiss for Failure to State a Claim
MOTION to Dismiss for Lack of Jurisdiction filed by Kenneth Rees. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/06/2017] (Mathews, M.)

 

05/08/2018

85 REPLY to Response to Motion re 24 MOTION to Transfer Case or in the Alternative,
Stay Proceedings Pursuant to the First-to-File Rule filed by Kenneth Rees. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/06/2017] (Mathews, M.)

 

05/08/2018

@ 86 REPLY to Response to Motion re 47 MOTION to Dismiss for Lack of Jurisdiction or,
Alternatively, to Dismiss for Failure to State a Claim, or, Alternatively, to Stay Proceedings
and Compel Arbitration filed by GPL Servicing. (Attachments: # 1 Exhibit A)(Fratkin,
Bryan) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 10/09/2017] (Mathews, M.)

 

05/08/2018

@ 87 SUGGESTION OF BANKRUPTCY Upon the Record by TC Decision Sciences, LLC,
TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance SPV, LLC, Think
Finance, Inc.. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
10/25/2017] (Mathews, M.)

 

05/08/2018

88 NOTICE by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku,
Lula Williams re 87 Suggestion of Bankruptcy Plaintiffs’ Notice Regarding Partial Stay
(Attachments: # 1 Exhibit "A")(Bennett, Leonard)[ORIGINALLY FILED IN VIRGINIA
EASTERN ON 01/05/2018] (Mathews, M.)

 

05/08/2018

@ 89 MOTION for Protective Order Enforcement by Kenneth Rees. (Anthony, David)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/01/2018] (Mathews, M.)

 

05/08/2018

@ 90 Memorandum in Support re 89 MOTION for Protective Order Enforcement filed by
Kenneth Rees. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Anthony, David)[ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/01/2018](Mathews, M.)

 

05/08/2018

@ 91 Response to 88 NOTICE filed by Kenneth Rees. (Anthony, David) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/02/2018] (Mathews, M.)

 

05/08/2018

@ 92 MOTION to Transfer Case Under 28 U.S.C. § 1412 by Kenneth Rees. (Anthony,
David)[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/02/2018] (Mathews, M.)

 

05/08/2018

(3 93 Memorandum in Support re 92 MOTION to Transfer Case Under 28 U.S.C. § 1412
filed by Kenneth Rees. (Attachments: # 1 Exhibit A (Inscho Adversary Complaint (TX)), # 2
Exhibit B (Banks Adversary Complaint (TX)), #3 Exhibit C (Browne Adversary Complaint
(TX)), # 4 Exhibit D (Think Motion to Transfer Venue [PA]), # 5 Exhibit E (Indemnification
Agreement))(Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
02/02/2018] (Mathews, M.)

 

05/08/2018

 

@ 94 MOTION for Leave to File Supplemental Authority by Stephanie Edwards, Darlene
Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Attachments: # 1 Proposed
Order)(Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/02/2018]
(Mathews, M.)

 

 

 

 

https://ecf.tinb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 21/31
9/15/2020 Case 3:20-cv-00717-MHL Docum@enbanduptd eG ORsdnetestrRabRge Of 31 PagelD# 25

05/08/2018

9 95 Memorandum in Support re 94 MOTION for Leave to File Supplemental Authority
filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula
Williams. (Attachments: # 1 Exhibit 1 - Memorandum Opinion in Pennsylvania v. Think
Finance, # 2 Exhibit 2 - Finding of Fact and Conclusion of Law in CFPB v. CashCall)(Kelly,
Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/02/2018] (Mathews, M.)

 

05/08/2018

@ 96 Motion to appear Pro Hac Vice by Ross Lee Weiner and Certification of Local Counsel
Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5933751. by GPL Servicing.
(Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/06/2018]
(Mathews, M.)

 

05/08/2018

(3 97 Motion to appear Pro Hac Vice by Aaron Harvey Marks and Certification of Local
Counsel Ashley Partin Peterson Filing fee $ 75, receipt number 0422-5933760. by GPL
Servicing. (Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
02/06/2018] (Mathews, M.)

 

05/08/2018

@ 98 MOTION to Certify Class Claims Against Defendants Kenneth Rees and GPL
Servicing, Ltd. by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku,
Lula Williams. (Attachments: # 1 Proposed Order)(Kelly, Kristi) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 02/06/2018] (Mathews, M.)

 

05/08/2018

@ 99 REDACTED Memorandum in Support re 98 MOTION to Certify Class Claims
Against Defendants Kenneth Rees and GPL Servicing, Ltd. filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Attachments: # 1
Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, #5 Exhibit 5, # 6 Exhibit 6, #7 Exhibit
7, # 8 Exhibit 8, #9 Exhibit 9, # 10 Exhibit 10, #11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit
13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19
Exhibit 19, #20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22)(Kelly, Kristi) Modified on
2/7/2018 to correct tex (Attachments: # 1 Exhibits # 2 Exhibits) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 02/06/2018] (Mathews, M.)

 

05/08/2018

@ 100 MOTION to Seal by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence
Mwethuku, Lula Williams. (Attachments: # 1 Proposed Order)(Kelly, Kristi)[ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/06/2018](Mathews, M.)

 

05/08/2018

@ 101 Notice of Filing Sealing Motion LCvR5(C) by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams re 100 MOTION to Seal (Kelly, Kristi)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/06/2018] (Mathews, M.)

 

05/08/2018

@ 102 Sealed Memorandum in Support re 100 MOTION to Seal . (Kelly, Kristi) (SEALED
DOCUMENT, NO PDF) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/06/2018]
(Mathews, M.) (Mathews, M.).

 

05/08/2018

@ 103 Sealed Attachment/Exhibit(s) re 100 MOTION to Seal . (Kelly, Kristi) (SEAL
DOCUMENT; NO PDF) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/06/2018]
(Mathews, M.)

 

05/08/2018

@ 104 Memorandum in Support re 100 MOTION to Seal filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/06/2018] (Mathews, M.)

 

 

05/08/2018

 

 

@ 105 RESPONSE in Opposition re 89 MOTION for Protective Order Enforcement filed by

hitps://ecf.txnb.circS.dcn/cgi-bin/DkiRpt.pl? 143883558329034-L_1_0-1 29/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUMPS lt dméuptitechORdnefe Bisirktab@ee Of 31 PagelD# 26

Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams.
(Attachments: # 1 Exhibit to be filed under seal)(Bennett, Leonard) [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

@ 106 MOTION to Seal by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence
Mwethuku, Lula Williams. (Attachments: # 1 Proposed Order)(Bennett, Leonard))
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

@ 107 Notice of Under Seal Filing LCvR5 (B) by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams re 106 MOTION to Seal (Bennett,
Leonard) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

9 108 Sealed Attachment/Exhibit(s) re 106 MOTION to Seal . (Bennett, Leonard)
(SEALED DOCUMENT; NO PDF) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
02/09/2018] (Mathews, M.)

 

05/08/2018

‘9 109 Memorandum in Support re 106 MOTION to Seal filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Bennett, Leonard)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

@ 110 Memorandum in Opposition re 92 MOTION to Transfer Case Under 28 U.S.C. §
1412 filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula
Williams. (Attachments: # 1 Exhibit "1")(Bennett, Leonard) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

@ 111 MOTION to Transfer Case Under 28 U.S.C. § 1412 by GPL Servicing. (Attachments:
# 1 Exhibit 1)(Peterson, Ashley) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
02/09/2018] (Mathews, M.)

 

05/08/2018

@ 112 Memorandum in Support re 111 MOTION to Transfer Case Under 28 U.S.C. § 1412
filed by GPL Servicing. (Attachments: # 1 Exhibit 1)(Peterson, Ashley) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/09/2018] (Mathews, M.)

 

05/08/2018

113 REPLY to Response to Motion re 92 MOTION to Transfer Case Under 28 U.S.C. §
1412 filed by Kenneth Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 02/15/2018] (Mathews, M.)

 

05/08/2018

@ 114 ORDER granting 96 Motion for Pro hac vice Appointed Ross Lee Weiner for GPL
Servicing. Signed by District Judge M. Hannah Lauck on 02/15/2018. [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/15/2018] (Mathews, M.)

 

05/08/2018

 

@ 115 ORDER granting 97 Motion for Pro hac vice Appointed Aaron Harvey Marks for
GPL Servicing. Signed by District Judge M. Hannah Lauck on 02/15/2018 [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/15/2018] (Mathews, M.)

 

05/08/2018

@ 116 REPLY to Response to Motion re 89 MOTION for Protective Order Enforcement
filed by Kenneth Rees. (Anthony, David) [ORIGINALLY FILED IN VIRGINIA EASTERN
ON 02/15/2018] (Mathews, M.)

 

 

05/08/2018

 

@ 117 RESPONSE to Motion re 106 MOTION to Seal filed by Kenneth Rees. (Anthony,
David) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/15/2018] (Mathews, M.)

 

 

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt. pl? 143883558329034-L_1_0-1 23/31
9/15/2020 Case 3:20-cv-00717-MHL DOCUMAH bdneupthyleeGh OR dneheMsirRGOR.@s Of 31 PagelD# 27

05/08/2018

@ 118 NOTICE of Appearance by Timothy James St. George on behalf of Kenneth Rees, TC
Decision Sciences, LLC, TC Loan Service, LLC, Tail Wind Marketing, LLC, Think Finance
SPV, LLC, Think Finance, Inc. (St. George, Timothy) [ORIGINALLY FILED IN VIRGINIA
EASTERN ON 02/16/2018] (Mathews, M.)

 

05/08/2018

(9 119 Consent MOTION for Extension of Time to File Response/Reply as to 98 MOTION
to Certify Class Claims Against Defendants Kenneth Rees and GPL Servicing, Ltd. and for
Entry of an Order Establishing Deadlines Related to Plaintiffs' Motion for Class Certification
by GPL Servicing. (Attachments: # 1 Exhibit 1)(Fratkin, Bryan) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 02/19/2018] (Mathews, M.)

 

05/08/2018

@ 120 AGREED ORDER granting 119 Motion for Extension of Time to File
Response/Reply. SEE ORDER FOR DETAILS. Signed by District Judge M. Hannah Lauck
on 02/21/2018. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/21/2018]
(Mathews, M.)

 

05/08/2018

@ 121 MOTION to Seal by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence
Mwethuku, Lula Williams. (Attachments: # 1 Proposed Order, # 2 Exhibit 2 - Substitute
Memorandum)(Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON
02/21/2018] (Mathews, M.)

 

05/08/2018

(9 122 Notice of Filing Sealing Motion LCvR5(C) by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams re 121 MOTION to Seal (Kelly, Kristi)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/21/2018] (Mathews, M.)

 

05/08/2018

@ 123 Memorandum in Support re 121 MOTION to Seal filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/21/2018] (Mathews, M.)

 

05/08/2018

@ 124 Rebuttal Brief re 106 MOTION to Seal filed by Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Kelly, Kristi) [ORIGINALLY FILED
IN VIRGINIA EASTERN ON 02/21/2018] (Mathews, M.)

 

05/08/2018

@ 125 Memorandum in Opposition re 111 MOTION to Transfer Case Under 28 U.S.C. §
1412 filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula
Williams. (Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 02/23/2018]
(Mathews, M.)

 

05/08/2018

@ 126 Minute Entry for proceedings held before District Judge M. Hannah Lauck:Status
Conference held on 2/28/2018. regarding status of bankruptcy, TX cases, Florida cases.
Matter taken under advisement. (Court Reporter Diane Daffron, OCR.) [ORIGINALLY
FILED IN VIRGINIA EASTERN ON 02/28/2018] (Mathews, M.)

 

05/08/2018

@ 127 REPLY to Response to Motion re 111 MOTION to Transfer Case Under 28 U.S.C. §
1412 filed by GPL Servicing. (Attachments: # 1 Exhibit A)(Peterson, Ashley)
[ORIGINALLY FILED IN VIRGINIA EASTERN ON 03/01/2018] (Mathews, M.)

 

05/08/2018

 

 

@ 128 TRANSCRIPT of proceedings held on February 28, 2018, before Judge M. Hannah
Lauck, Court Reporter Diane Daffron, Telephone number 804 916-2893. NOTICE RE
REDACTION OF TRANSCRIPTS: The parties have thirty(30) calendar days to file with the
Court a Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the

 

https://ecf.txnb.cire5.den/egi-bin/DktRpt.p!?143883558329034-L_1_0-1 24/34
9/15/2020 Case 3:20-cv-00717-MHL DOCUMPD banduptdy HBG OR eACOsriR Gaede Of 31 PagelD# 28

transcript will be made remotely electronically available to the public without redaction after
90 calendar days. The policy is located on our website at www.vaed.uscourts.gov Transcript
may be viewed at the court public terminal or purchased through the court reporter before the
deadline for Release of Transcript Restriction. After that date it may be obtained through
PACER Redaction Request due 4/2/2018. Redacted Transcript Deadline set for 5/3/2018.
Release of Transcript Restriction set for 6/1/2018.(NO PDF) [ORIGINALLY FILED IN
VIRGINIA EASTERN ON 03/03/2018](daffron, diane) (Mathews, M.)

 

05/08/2018

129 MOTION for Leave to File Supplemental Authority by Stephanie Edwards, Darlene
Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Attachments: # 1 Proposed
Order)(Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 03/13/2018]
(Mathews, M.)

 

05/08/2018

130 Memorandum in Support re 129 MOTION for Leave to File Supplemental Authority
filed by Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula
Williams. (Attachments: # 1 Exhibit 1 - Martorello's Brief, # 2 Exhibit 2 - Williams Order)
(Kelly, Kristi) [ORIGINALLY FILED IN VIRGINIA EASTERN ON 03/13/2018]
(Mathews, M.)

 

05/08/2018

(2 131 MEMORANDUM OPINION. Signed by District Judge M. Hannah Lauck on
03/23/2018.[.ORIGINALLY FILED IN VIRGINIA EASTERN ON 03/23/2018] (Mathews,
M.)

 

05/08/2018

@ 132 ORDER. For the reasons stated in the accompanying Memorandum Opinion, the
Court GRANTS Defendant Kenneth Rees's Motion to Transfer Case Under 28 U.S.C. §

1412, (ECF No. 92), and Defendant GPL Servicing's Motion to Transfer Case Under 28
U.S.C. § 1412, (ECF No. 111). he Court DENIES AS MOOT Rees's Motion to Transfer Case
Pursuant to the First -to-File Rule. (ECF No. 24.) The Court TRANSFERS this action to the
District Court for the Northern District of Texas. Signed by District Judge M. Hannah Lauck
on 03/23/2018. [ORIGINALLY FILED IN VIRGINIA EASTERN ON 03/23/2018]
(Mathews, M.)

 

05/08/2018

9 133 Case electronically transferred in from District of Virginia Eastern; Case Number
3:17-cv-00386. Unless exempted, attorneys who are not admitted to practice in the Northern
District of Texas should seek admission promptly. Forms, instructions, and exemption
information may be found at www.txnd.uscourts.gov, or by clicking here: Attorney
Information - Bar Membership. If admission requirements are not satisfied within 21 days,
the clerk will notify the presiding judge. Copy of NEF to be sent US Mail to parties not
electronically notice [ORIGINALLY FILED IN U.S. DISTRICT COURT FOR NORTHERN
DISTRICT OF TEXAS ON 03/26/2018] (Mathews, M.)

 

05/08/2018

@ 134 New Case Notes: A filing fee has been paid. Pursuant to Misc. Order 6, Plaintiff is
provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate Judge (Judge
Toliver). Clerk to provide copy to plaintiff if not received electronically. [ORIGINALLY
FILED IN U.S. DISTRICT COURT FOR NORTHERN DISTRICT OF TEXAS ON
03/26/2018] (Mathews, M.)

 

05/08/2018

 

 

(9 135 Agreed MOTION to Remand to Bankruptcy Court filed by Stephanie Edwards,
Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams (Attachments: # 1
Proposed Order, # 2 Exhibit(s) A, #3 Exhibit(s) B, # 4 Exhibit(s) C) (Bartholow, Thad)
[ORIGINALLY FILED IN U.S. DISTRICT COURT FOR NORTHERN DISTRICT OF
TEXAS ON 04/23/2018] (Mathews, M.)

 

 

https://ecf. txnb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 25/341
9/15/2020 Case 3:20-cv-00717-MHL DOCUMESIbdniduptbpitadrORStiete BistAaNR.aS Of 31 PagelD# 29

05/08/2018

@ 136 NOTICE of Attorney Appearance by Thad Bartholow on behalf of Stephanie
Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Filer
confirms contact info in ECF is current.) (Bartholow, Thad) [ORIGINALLY FILED IN U.S.
DISTRICT COURT FOR NORTHERN DISTRICT OF TEXAS ON 04/23/2018] (Mathews,
M.)

 

05/08/2018

9 137 ORDER granting 135 Motion to Remand to Bankruptcy Court. This matter is
REFERRED to Judge Harlan D. Hale of the United States Bankruptcy Court for the Northern
District of Texas, Dallas Division, to be adjudicated as a matter related to the consolidated
Chapter 11 Bankruptcy of Think Finance LLC, Chapter 11 Case No. 17-33964, and it is
further ORDERED that the Clerk of this Court and the Clerk of the Bankruptcy Court to
which this case is hereby referred are directed to take such actions as are necessary and
appropriate to cause this matter to be docketed as an Adversary Proceeding associated with
the consolidated Chapter 11 Bankruptcy of Think Finance LLC, Chapter 11 Case No. 17-
33964. (Ordered by Judge David C Godbey on 5/1/2018) [ORIGINALLY FILED IN U.S.
DISTRICT COURT FOR NORTHERN DISTRICT OF TEXAS ON 05/01/2018] (Mathews,
M.)

 

05/09/2018

138 Notice of deficiency. Adversary Cover Sheet due 5/11/2018. (Mathews, M.)

 

05/09/2018

@ 139 Acknowledgment of case received from another district, U.S. District Court of
Northern Texas, Dallas division, 18-CV-00714-N.

 

05/10/2018

@ 140 Adversary proceeding cover sheet filed by Plaintiffs Stephanie Edwards, Darlene
Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams (RE: related document(s)1
Complaint, 138 Notice of deficiency). (Bartholow, Theodore)

 

05/10/2018

@ 141 Notice of hearing filed by Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick
Inscho, Lawrence Mwethuku, Lula Williams (RE: related document(s)1 Complaint filed by
Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku, Plaintiff
Darlene Gibbs, Plaintiff Patrick Inscho). Status Conference to be held on 6/19/2018 at 01:30
PM at Dallas Judge Hale Ctrm. (Bartholow, Theodore)

 

05/11/2018

142 BNC certificate of mailing. (RE: related document(s)138 Notice of deficiency.
Adversary Cover Sheet due 5/11/2018. (Mathews, M.)) No. of Notices: 1. Notice Date
05/11/2018. (Admin.)

 

06/19/2018

UNTIL MEDIATION CONCLUDED) (Bergreen, J.) (Entered: 06/20/2018)

@ Status Conference held on 6/19/2018 (RE: related document(s)1 Adversary case 18-
03069. ORDER Referring Civil Case 3:18-cv-00714-n from Northern District of Texas, U.S.
District Court, Dallas Division and COMPLAINT WITH JURY DEMAND filed by by
Darlene Gibbs, Stephanie Edwards, Lula Williams, Patrick Inscho, Lawrence Mwethuku
against Kenneth Rees, Think Finance, Inc., Think Finance SPV LLC, TC Decison Sciences
LLC, TC Loan Service LLC, Tail Wind Marketing, LLC , GPL Servicing) (AGREED STAY

 

06/20/2018

143 Request for transcript regarding a hearing held on 6/19/2018. The requested turn-
around time is hourly (Green, Shanette)

 

06/24/2018

 

 

@ 144 Transcript regarding Hearing Held 06/19/2018 (193 pages) RE: Status Conference.
THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
DATE IS 09/24/2018. Until that time the transcript may be viewed at the Clerk's Office or a

 

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 26/31
9/15/2020 Case 3:20-cv-00717-MHL Documvesibdnkduptéyibach ORddiahe Distitagted Of 31 PagelD# 30

copy may be obtained from the official court transcriber. Court Reporter/Transcriber Kathy
Rehling, kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
document(s) Status Conference held on 6/19/2018 (RE: related document(s)1 Adversary case
18-03069. ORDER Referring Civil Case 3:18-cv-00714-n from Northern District of Texas,
USS. District Court, Dallas Division and COMPLAINT WITH JURY DEMAND filed by by
Darlene Gibbs, Stephanie Edwards, Lula Williams, Patrick Inscho, Lawrence Mwethuku
against Kenneth Rees, Think Finance, Inc., Think Finance SPV LLC, TC Decison Sciences
LLC, TC Loan Service LLC, Tail Wind Marketing, LLC, GPL Servicing) (AGREED STAY
UNTIL MEDIATION CONCLUDED) (Bergreen, J.)). Transcript to be made available to the
public on 09/24/2018. (Rehling, Kathy)

 

11/16/2018

@ 145 Notice Status Report filed by Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick
Inscho, Lawrence Mwethuku, Lula Williams. (Bartholow, Theodore)

 

01/07/2019

9 146 Motion for Separate Trial of Plaintiffs' Claims Against Defendant Kenneth Rees
Pursuant to Fed. R. Civ. P. 42(b) filed by Plaintiffs Stephanie Edwards, Darlene Gibbs,
Patrick Inscho, Lawrence Mwethuku, Lula Williams (Attachments: # 1 Proposed Order)
(Bartholow, Theodore) MODIFIED text to match PDF on 1/8/2019 (Banks, Courtney).

 

01/17/2019

@ 147 Objection to (related document(s): 146 Motion for leave Motion for Separate Trial of
Plaintiffs’ Claims Against Defendant Kenneth Rees Pursuant to Fed. R. Civ. P. 42(b) filed by
Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku, Plaintiff
Darlene Gibbs, Plaintiff Patrick Inscho) (Objection of the Debtors and Debtors-In-
Possession to Plaintiffs’ Motion for Separate Trial of Plaintiffs' Claims Against Defendant
Kenneth Rees Pursuant to Fed. R. Civ. P. 42(B)) filed by Defendants TC Decison Sciences
LLC, TC Loan Service LLC, Tailwind Marketing, LLC, Think Finance SPV LLC, Think
Finance, Inc.. (Hesse, Gregory)

 

01/21/2019

@ 148 Reply to (related document(s): 147 Objection filed by Defendant Think Finance, Inc.,
Defendant Tailwind Marketing, LLC, Defendant Think Finance SPV LLC, Defendant TC
Decison Sciences LLC, Defendant TC Loan Service LLC) filed by Plaintiffs Stephanie
Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams. (Bartholow,
Theodore)

 

01/22/2019

9 149 Affidavit of service re: Objection to Motion filed by Defendants TC Decison Sciences
LLC, TC Loan Service LLC, Tailwind Marketing, LLC, Think Finance SPV LLC, Think
Finance, Inc. (RE: related document(s)147 Objection). (Hesse, Gregory) MODIFIED text to
match PDF on 1/22/2019 (Banks, Courtney).

 

01/22/2019

@ 150 Motion to appear pro hac vice for Richard W. Engel, Jr.. Fee Amount $25 filed by
Defendant Kenneth Rees (Acosta, H)

 

01/22/2019

Receipt of filing fee for Motion to Appear pro hac vice(18-03069-hdh) [motion,mprohac] (
25.00). Receipt number 26101956, amount $ 25.00 (re: Doc# 150). (U.S. Treasury)

 

01/28/2019

@ 151 Objection to (related document(s): 146 Motion for leave Motion for Separate Trial of
Plaintiffs’ Claims Against Defendant Kenneth Rees Pursuant to Fed. R. Civ. P. 42(b) filed by

Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku, Plaintiff
Darlene Gibbs, Plaintiff Patrick Inscho) filed by Defendant Kenneth Rees. (Acosta, H)

 

01/29/2019

 

 

@ 152 Order granting motion to appear pro hac vice adding Richard W. Engel, Jr. for
Kenneth Rees (related document # 150) Entered on 1/29/2019. (Taylor, A)

 

hitps://ecf.tknb.circ5.dcn/cgi-bin/DktRpt. pl? 143883558329034-L_1_0-1 27/31
9/15/2020 Case 3:20-Ccv-00717-MHL DOCUMAD Bdiuptey eG OR dale olstrABS.e8 Of 31 PagelD# 31

 

01/31/2019

153 BNC certificate of mailing - PDF document. (RE: related document(s)152 Order
granting motion to appear pro hac vice adding Richard W. Engel, Jr. for Kenneth Rees
(related document 150) Entered on 1/29/2019.) No. of Notices: 2. Notice Date 01/31/2019.
(Admin.)

 

02/04/2019

@ 154 Notice of hearing filed by Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick
Inscho, Lawrence Mwethuku, Lula Williams (RE: related document(s)146 Motion for leave
filed by Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku,
Plaintiff Darlene Gibbs, Plaintiff Patrick Inscho). Hearing to be held on 2/11/2019 at 10:30
AM Dallas Judge Hale Ctrm for 146, (Bartholow, Theodore)

 

02/07/2019

@ 155 Notice (Proposed Agenda for Hearing on February 11, 2019, at 10:30 A.M.
(Prevailing Central Time)) filed by Defendants TC Decison Sciences LLC, TC Loan Service
LLC, Tailwind Marketing, LLC, Think Finance SPV LLC, Think Finance, Inc.. (Hesse,

Gregory)

 

02/11/2019

@ 156 Affidavit of service re: filed by Defendants TC Decison Sciences LLC, TC Loan

Service LLC, Tailwind Marketing, LLC, Think Finance SPV LLC, Think Finance, Inc. (RE:
related document(s)155 Notice (generic)). (Hesse, Gregory) MODIFIED text to match PDF
on 2/11/2019 (Banks, Courtney).

 

02/11/2019

@ Hearing held on 2/11/2019. (RE: related document(s)146 Motion for Separate Trial of
Plaintiffs' Claims Against Defendant Kenneth Rees Pursuant to Fed. R. Civ. P. 42(b) filed by
Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula
Williams (Bartholow, Theodore) MODIFIED text to match PDF on 1/8/2019 .) (CARRIED
TO AFTER EITHER THE FILING OF A 9019 MOTION OR A PLAN AND
DISCLOSURE STATEMENT WITH THE SETTLEMENT TERMS; AFTER EITHER ONE
IS FILED, PLAINTIFF'S MAY GET QUICK STATUS CONFERENCE; NOT RULING ON
THE PRESENT MOTIONS, SIMPLY CARRYING THEM SO YOU DON'T HAVE TO
REFILE.) (Green, Shanette) (Entered: 02/12/2019)

 

03/08/2019

( 157 Request for transcript regarding a hearing held on 2/11/2019. The requested turn-
around time is daily (Green, Shanette)

 

03/11/2019

158 Transcript regarding Hearing Held 02/11/2019 (26 pages) RE: Motion for Separate
Trial. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
DATE IS 06/10/2019. Until that time the transcript may be viewed at the Clerk's Office or a
copy may be obtained from the official court transcriber. Court Reporter/Transcriber Kathy
Rehling, kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
document(s) Hearing held on 2/11/2019. (RE: related document(s)146 Motion for Separate
Trial of Plaintiffs' Claims Against Defendant Kenneth Rees Pursuant to Fed. R. Civ. P. 42(b)
filed by Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku,
Lula Williams (Bartholow, Theodore) MODIFIED text to match PDF on 1/8/2019.)
(CARRIED TO AFTER EITHER THE FILING OF A 9019 MOTION OR A PLAN AND
DISCLOSURE STATEMENT WITH THE SETTLEMENT TERMS; AFTER EITHER ONE
IS FILED, PLAINTIFF'S MAY GET QUICK STATUS CONFERENCE; NOT RULING ON
THE PRESENT MOTIONS, SIMPLY CARRYING THEM SO YOU DON'T HAVE TO
REFILE.)). Transcript to be made available to the public on 06/10/2019. (Rehling, Kathy)

 

01/21/2020

 

 

@ 159 Notice of dismissal of Think Finance, Inc.; Think Finance SPV, LLC; TC Decision
Sciences, LLC; TC Loan Service, LLC; Tailwind Marketing, LLC; TC Administrative

 

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 28/31
95/2020 Case 3:20-cv-00717-MHL DocumpnbdnduptsibegORbdal? B39 of 31 PagelD# 32

Services, LLC; and GPL Servicing, Ltd. as a party(ies) in this case filed by Plaintiffs
Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams.
(Attachments: # 1 Proposed Order)(Bartholow, Theodore)

 

02/04/2020

160 Order dismissing with prejudice claims against Defendants Think Finance, Inc.; Think
Finance SPV, LLC; TC Decision Sciences, LLC; TC Loan Service, LLC; Tailwind
Marketing, LLC; TC Administrative Services, LLC; and GPL Servicing, Ltd. (RE: related
document(s)159 Notice of dismissal of party(ies) filed by Plaintiff Stephanie Edwards,
Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku, Plaintiff Darlene Gibbs, Plaintiff
Patrick Inscho). Entered on 2/4/2020 (Okafor, M.)

 

02/06/2020

(9 161 BNC certificate of mailing - PDF document. (RE: related document(s) 160 Order
dismissing with prejudice claims against Defendants Think Finance, Inc.; Think Finance
SPV, LLC; TC Decision Sciences, LLC; TC Loan Service, LLC; Tailwind Marketing, LLC;
TC Administrative Services, LLC; and GPL Servicing, Ltd. (RE: related document(s)159
Notice of dismissal of party(ies) filed by Plaintiff Stephanie Edwards, Plaintiff Lula
Williams, Plaintiff Lawrence Mwethuku, Plaintiff Darlene Gibbs, Plaintiff Patrick Inscho).
Entered on 2/4/2020 (Okafor, M.)) No. of Notices: 16. Notice Date 02/06/2020. (Admin.)

 

03/31/2020

162 Clerk's correspondence requesting Status of dkt #146, Motion for separate trial from
attorney for defendant. (RE: related document(s)146 Motion for Separate Trial of Plaintiffs'
Claims Against Defendant Kenneth Rees Pursuant to Fed. R. Civ. P. 42(b) filed by Plaintiffs
Stephanie Edwards, Darlene Gibbs, Patrick Inscho, Lawrence Mwethuku, Lula Williams
(Attachments: # 1 Proposed Order) (Bartholow, Theodore) MODIFIED text to match PDF on
1/8/2019 . filed by Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence
Mwethuku, Plaintiff Darlene Gibbs, Plaintiff Patrick Inscho) Responses due by
4/15/2020.Court Services review on 4/17/2020. (Bergreen, J.)

 

05/01/2020

@ 163 Notice Status Report filed by Plaintiffs Stephanie Edwards, Darlene Gibbs, Patrick
Inscho, Lawrence Mwethuku, Lula Williams. (Bartholow, Theodore)

 

06/24/2020

@ 164 Motion for leave [Kenneth Rees' Motion Requesting Joint Status Conference Pursuant
to Bankruptcy Rule 7016] filed by Defendant Kenneth Rees (Chevallier, John)

 

07/01/2020

@ 165 Order granting request for joint status conference (RE: related document(s)1
Complaint filed by Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence
Mwethuku, Plaintiff Darlene Gibbs, Plaintiff Patrick Inscho). Status Conference to be held on
7/31/2020 at 09:00 AM at via WebEx Entered on 7/1/2020 (Okafor, M.) Modified text on
7/1/2020 (Okafor, M.).

 

07/04/2020

166 BNC certificate of mailing - PDF document. (RE: related document(s)165 Order
granting request for joint status conference (RE: related document(s)1 Complaint filed by
Plaintiff Stephanie Edwards, Plaintiff Lula Williams, Plaintiff Lawrence Mwethuku, Plaintiff
Darlene Gibbs, Plaintiff Patrick Inscho). Status Conference to be held on 7/31/2020 at 09:00
AM at via WebEx Entered on 7/1/2020 (Okafor, M.) Modified text on 7/1/2020 (Okafor,
M.).) No. of Notices: 16. Notice Date 07/04/2020. (Admin.)

 

07/31/2020

 

 

@ 167 Hearing held on 7/31/2020. (RE: related document(s)1 Adversary case 18-03069.
ORDER Referring Civil Case 3:18-cv-00714-n from Northern District of Texas, U.S. District
Court, Dallas Division and COMPLAINT WITH JURY DEMAND filed by by Darlene
Gibbs , Stephanie Edwards , Lula Williams , Patrick Inscho , Lawrence Mwethuku against
Kenneth Rees , Think Finance, Inc. , Think Finance SPV LLC , TC Decison Sciences LLC ;

 

https://ecf. txnb.circ5.den/cgi-bin/DkiRpt.pl?143883558329034-L_1_0-1 29/31
9/15/2029 Case 3:20-cv-00717-MHL DOCUMAD banuptéyteGhORStnele Merit Goa Of 31 PagelD# 33

TC Loan Service LLC , Tail Wind Marketing, LLC , GPL Servicing . Fee Amount $350
(Attachments: # 1 Complaint # 2 Civil Cover Sheet # 3 Exhibit March 11, 2011 Term Sheet #
4 Exhibit Plain Green Loan Agreement # 5 Exhibit Great Plain Loan Agreement # 6
DISTRICT COURT DOCKET SHEET). Nature(s) of suit: 91-Declaratory judgment and 01-
Determination of removed claim of cause. (Mathews, M.) MODIFIED text to correct nature
of suit on 5/11/2018 .) (TO BE TRANSFERRED.) (Green, Shanette) (Entered: 08/ 13/2020)

 

08/27/2020

@ 168 Request for transcript regarding a hearing held on 7/31/2020. The requested turn-
around time is hourly (Green, Shanette)

 

08/27/2020

@ 169 Transcript regarding Hearing Held 07/31/2020 (13 pages) RE: Status Conference -
Order Referring Case. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
TRANSCRIPT RELEASE DATE IS 11/25/2020. Until that time the transcript may be
viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
number 972-786-3063. (RE: related document(s) 167 Hearing held on 7/31/2020. (RE:
related document(s)1 Adversary case 18-03069. ORDER Referring Civil Case 3:18-cv-
00714-n from Northern District of Texas, U.S. District Court, Dallas Division and
COMPLAINT WITH JURY DEMAND filed by by Darlene Gibbs, Stephanie Edwards, Lula
Williams, Patrick Inscho, Lawrence Mwethuku against Kenneth Rees, Think Finance, Inc.,
Think Finance SPV LLC, TC Decison Sciences LLC, TC Loan Service LLC, Tail Wind
Marketing, LLC, GPL Servicing. Fee Amount $350 (Attachments: # 1 Complaint # 2 Civil
Cover Sheet # 3 Exhibit March 11, 2011 Term Sheet # 4 Exhibit Plain Green Loan
Agreement # 5 Exhibit Great Plain Loan Agreement # 6 DISTRICT COURT DOCKET
SHEET). Nature(s) of suit: 91-Declaratory judgment and 01-Determination of removed claim
of cause. (Mathews, M.) MODIFIED text to correct nature of suit on 5/11/2018.) (TO BE
TRANSFERRED.)). Transcript to be made available to the public on 11/25/2020. (Rehling,
Kathy)

 

08/2 8/2020

@ 170 Motion to transfer case to the Eastern District of Virginia, Richmond division. filed by
Defendant Kenneth Rees (Chevallier, John)

 

08/28/2020

@ 171 Motion for expedited hearing(related documents 170 Motion to transfer case inter-
district) filed by Defendant Kenneth Rees (Chevallier, John) (EXPEDITED SETTING
GRANTED ORALLY; DKT #108 SET FOR HEARING ON 9/1/20 AT 2:00 PM VIA
WEBEX) Modified on 8/28/2020 (Bergreen, J.).

 

08/2 8/2020

@ 172 Notice of hearing filed by Defendant Kenneth Rees (RE: related document(s)170
Motion to transfer case inter-district filed by Defendant Kenneth Rees). Hearing to be held on
9/1/2020 at 02:00 PM Dallas Judge Hale Ctrm for 170, (Chevallier, John)

 

09/0 1/2020

@ 173 Hearing held on 9/1/2020. (RE: related document(s)170 Motion to transfer case to the
Eastern District of Virginia, Richmond division. filed by Defendant Kenneth Rees)
(FINDINGS OF FACT CONCLUSIONS OF LAW; MOTION GRANTED.) (Green,
Shanette)

 

09/1 4/2020

 

 

@ 174 Order granting motion to transfer case out of district to the United States District
Court for the Eastern District of Virginia, Richmond Division. (related document # 170)
Entered on 9/14/2020. (Okafor, M.)

 

 

hitps://ecf.tunb.cire5.den/cgi-bin/DktRpt.pl?143883558329034-L_1_0-1 30/31
9/15/2020 Case 3:20-cv-00717-MHL DOoOCUMEB4nknuptéyiRechOOgtiele? DistRatltad of 31 PagelD# 34

https://ecf.txnb.circ5.den/cgi-bin/DktRpt.pl? 143883558329034-L_1_0-1

| nereby certify that the foregoing is a
true copy of the original thereof now in

my office this the Lat+ day of seiicm vey
2c 20_ at Dallas, Texas

 
